           Case 2:17-cv-00641-JCM-BNW Document 72
                                               71 Filed 01/06/21
                                                        01/04/21 Page 1 of 4
                                                                           5


1    AARON D. FORD
      Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: katlynbrady@ag.nv.gov

7    Attorneys for Defendant Dwight Neven
     And Romeo Aranas
8

9

10

11

12                              UNITED STATES DISTRICT COURT

13                                  DISTRICT OF NEVADA

14   TERRANCE D. BROTHERS,                            Case No. 2:17-cv-00641-JCM-BNW
15                 Plaintiff,
                                                  DEFENDANTS’ UNOPPOSED MOTION
16   vs.                                            TO EXTEND THE DISPOSITIVE
                                                        MOTION DEADLINE
17   DWIGHT NEVEN, et al.,                               (FIRST REQUEST)
18                 Defendants.
19

20         Defendants Dwight Neven and Romeo Aranas, by and through counsel, Aaron D.

21   Ford, Attorney General for the State of Nevada, and Katlyn M. Brady, Senior Deputy

22   Attorney General, request this Court grant Defendants’ unopposed motion to extend the

23   dispositive motion deadline from January 8, 2021, to February 8, 2021.

24   I.    INTRODUCTION

25         Defendants respectfully request this Court extend the dispositive motion deadline

26   from January 8, 2021, to February 8, 2021. Good cause exists to extend the dispositive

27   motion deadline because Defendants’ counsel has a dispositive motion due in another

28   matter on January 8, 2021. Despite working on both motions, counsel is unable to complete



30                                          Page 1 of 5
           Case 2:17-cv-00641-JCM-BNW Document 72
                                               71 Filed 01/06/21
                                                        01/04/21 Page 2 of 4
                                                                           5


1    both motions for summary judgment on January 8, 2021. Further, this motion is unopposed
2    and there will be no prejudice to Plaintiff by granting this request.
3    II.   BACKGROUND
4          On March 1, 2017, Plaintiff filed a civil right complaint. ECF No. 1-1. On Mach 3, 2018,
5    this Court issued a screening order that dismissed the Complaint without prejudice based on
6    Plaintiff’s failure to adequately allege a claim. ECF No. 3 at 6:19-28.
7          On March 28, 2018, Plaintiff filed the First Amended Complaint. ECF No. 5. On
8    February 7, 2019, this Court issued a screening order on the Second Amended Complaint.
9    ECF No. 6. This Court allowed a single claim for deliberate indifference to proceed against
10   Warden Neven and former Medical Director Romeo Aranas. Id. at 8:24-27. However, this
11   Court dismissed Warden Brian Williams from the First Amended Complaint. Id. at 9:1-3.
12         On July 10, 2019, Warden Neven1 moved to dismiss the First Amended Complaint.
13   ECF No. 19. On January 15, 2020, this Court granted Warden Neven’s motion to dismiss in
14   its entirety and dismissed Warden Neven from this action. ECF No. 46.2 However, this Court
15   granted Plaintiff leave to amend. Id.
16         On January 30, 2020, Plaintiff Filed the Second Amended Complaint. ECF No. 49.

17   Plaintiff re-alleged the allegations against Warden Neven. See id.

18         The parties then proceeded to discovery on the remaining claims. Discovery has since

19   closed in this matter.

20         On December 30, 2020, counsel and Plaintiff engaged in a telephonic meet and confer

21   to discuss this matter. Declaration of counsel attached as Exhibit A. During the phone call,

22   counsel explained that she was unable to complete the dispositive motion deadline in this

23   matter, as she had a second motion for summary judgment due in another case on the same

24   day.3 Id. Plaintiff agreed to provide a thirty (30) day extension. Further, Plaintiff agreed that

25   Defendants could title the motion to extend as unopposed. Id.

26         1  Dr. Aranas was not served until after Warden Neven filed the motion to dismiss.
           2  The order was titled Screening Order on Amended Complaint. ECF No. 46.
27
     However, the text of the order demonstrates it is a ruling on the motion to dismiss and not
28   a screening order. See id. at 1:15-17 (noting the Court is deciding a motion to dismiss).
            3 The other matter is case no: 2:19-cv-00326-JAD-BNW.




30                                             Page 2 of 5
            Case 2:17-cv-00641-JCM-BNW Document 72
                                                71 Filed 01/06/21
                                                         01/04/21 Page 3 of 4
                                                                            5


1    III.   LEGAL ARGUMENT

2           Defendants provide the following information in accordance with Local Rule 26-4.
3            A.   Discovery Completed
4           The parties have completed the following discovery to date:
5           Plaintiff’s Second Request for Production of Documents.
6           Plaintiff’s First Set of Admissions to Romeo Aranas.
7           Plaintiff’s First Set of Interrogatories to Defendant Aranas.
8           Defendants’ Initial Disclosures.
9           Plaintiff’s First Set of Interrogatories to Dwight Neven.
10          Plaintiff’s First Request for Production of Documents.
11          Defendants’ First Request for Admission to Dwight Neven.
12          B.    Discovery That Remains To Be Completed
13          No additional discovery is needed in this matter. The remaining case management
14   deadlines are:
15          Dispositive motion deadline:                                January 8, 2021
16          Joint pretrial order (if no dispositive motions filed):     February 8, 2021
17          C.    Reasons Why The Deadlines Were Not Satisfied
18          The dispositive motion deadline was not completed for two primary reasons. First,
19   counsel has a second motion for summary judgment due on January 8, 2021. Although
20   counsel has attempted to work on both motions, counsel was unable to complete the
21   dispositive motion in this matter.
22          Second, counsel has suffered several technological difficulties that have prevented
23   her from completing both motions. Namely, counsel was erroneously locked out of her work
24   station for several days, due to a credential issue. Further, the remote network required to
25   access case files has experienced significant volatility, which severely affects counsel’s
26   ability to access any case files. Despite working on the weekends, in the hopes that the
27   network would be more stable due to a decrease in traffic, counsel has been unable to
28   complete the dispositive motion deadline in this matter.


30                                             Page 3 of 5
           Case 2:17-cv-00641-JCM-BNW Document 72
                                               71 Filed 01/06/21
                                                        01/04/21 Page 4 of 4
                                                                           5


1          D.     Proposed Deadlines
2          Dispositive motion deadline                                  February 8, 2021
3          Joint pretrial order (if no dispositive motions filed):      March 10, 2021
4          E.     Good Cause Supports The Request
5          Good cause supports granting this unopposed request to extend the dispositive
6    motion deadline. Due to counsel’s caseload, and numerous technological issues, counsel has
7    been unable to complete the dipositive motion deadline in this matter. It is currently
8    unknown, when, or if, the technological issues will be resolved. Thus, despite having an
9    initial draft, counsel seeks this extension to ensure the motion for summary judgment is
10   completed. This Motion is brought in good faith and not to cause unnecessary delay.
11         Further, there will be no prejudice in granting this extension. Counsel confirmed
12   that Plaintiff does not oppose this extension. As there is no trial date, this extension will
13   not require an extension of any trial deadlines.
14   IV.   CONCLUSION
15         Defendants respectfully request an extension to complete the dispositive motion
16   deadline. The parties have agreed to this extension due to counsel’s workload and the
17   significant technological issues caused by remote access.
18         DATED this 4th day of January, 2021.
19                                               AARON D. FORD
                                                 Attorney General
20

21                                               By: /s/ Katlyn M. Brady
                                                    KATLYN M. BRADY (Bar No. 14173)
22                                                  Senior Deputy Attorney General
23                                                  Attorneys for Defendants
24    IT IS SO ORDERED

25    DATED: 12:34 pm, January 06, 2021

26

27
      BRENDA WEKSLER
28    UNITED STATES MAGISTRATE JUDGE


30                                            Page 4 of 5
